Case 2:21-cv-02516-GRB-AYS Document 31 Filed 05/21/21 Page 1 of 4 PageID #: 557




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  PANTELIS CHRYSAFIS, BETTY COHEN,
  BRANDIE LACASSE, MUDAN SHI, and
  FENG ZHOU, and RENT STABILIZATION         Case No. 21-cv-2516 (GRB-AYS)
  ASSOCIATION OF NYC, INC.,

                   Plaintiffs,

              v.

  LAWRENCE K. MARKS, et al.,

                   Defendants.


   MOTION OF HOUSING COURT ANSWERS AND MAKE THE ROAD NEW YORK
               FOR LEAVE TO FILE AMICUS CURIAE BRIEF

                                        LEGAL SERVICES NYC
                                        Edward Josephson, Director of Litigation
                                        Roland Nimis, of counsel
                                        40 Worth Street, Suite 606
                                        New York, NY 10013
                                        Tel: (646) 442-3600
                                        ejosephson@lsnyc.org
                                        Attorneys for Housing Court Answers

                                        THE LEGAL AID SOCIETY
                                        Judith Goldiner, Esq., Attorney in Charge,
                                        Civil Law Reform Unit
                                        Ellen Davidson, of counsel
                                        Amber Marshall, of counsel
                                        199 Water Street
                                        New York, NY 10038
                                        Tel: 212-577-3332
                                        jgoldiner@legal-aid.org

                                        Attorneys for Housing Court Answers and
                                        Make the Road New York
Case 2:21-cv-02516-GRB-AYS Document 31 Filed 05/21/21 Page 2 of 4 PageID #: 558




        Housing Court Answers (“HCA”) and Make the Road New York (“MRNY (the “Proposed

 Amici”) respectfully move to file the annexed amicus curiae brief in opposition to Plaintiffs’

 Motion for a Preliminary Injunction in the above-captioned case.

        “District courts have broad discretion to permit or deny the appearance of amici curiae in

 a given case.” Verizon New York Inc. v. Vill. of Westhampton Beach, No. CV 11-252 (AKT), 2014

 WL 12843519, at *1 (E.D.N.Y. Mar. 31, 2014). An amicus brief should generally be allowed

 “when the amicus has unique information or perspective that can help the court beyond the help

 that the lawyers for the parties are able to provide.” Id. (quoting Ryan v. Commodity Futures

 Trading Comm'n, 125 F.3d 1062, 1063 (7th Cir.1997)).

        Proposed Amici have significant interests in this case. Proposed Amici represent low-

 income tenants throughout the state of New York who would be at imminent risk of eviction if the

 COVID-19 Emergency Eviction and Foreclosure Prevention Act of 2020 (“CEEFPA) was found

 to be unconstitutional. HCA provides legal information to pro se litigants in New York City

 Housing Courts through tabling and a telephone hotline. MTR works to increase the power of

 Latino and working-class communities through organizing, policy innovation, education, and

 survival services. MTR provides legal support for tenants to avoid eviction and address overdue

 maintenance, tenant training on housing rights and landlord interaction. The Proposed Amici have

 clients or members who are facing financial hardship as a result of the COVID-19 pandemic and

 who would have a heightened risk of severe illness or death from COVID-19. These clients and

 members would be at risk of eviction if the challenged law was found unconstitutional.

        The proposed amicus curiae brief elucidates matters that are relevant for the Court’s

 disposition of this case. As representatives of thousands of tenants throughout the state, Proposed

 Amici have valuable insight into the public interest underlying the provisions of CEEFPA that are
Case 2:21-cv-02516-GRB-AYS Document 31 Filed 05/21/21 Page 3 of 4 PageID #: 559




 being challenged in this case. Proposed Amici’s unique perspective can help the Court place the

 parties’ arguments in context and provide assistance beyond the help that the parties to the case

 themselves are able to provide. The proposed amicus brief describes the devastating impact of the

 COVID-19 on low-income New York tenants and the special harms they will face upon the

 resumption of evictions and eviction proceedings. It explains the importance of the challenged law

 for the health and well-being of low-income and medically vulnerable tenants throughout the state.

        Additionally, the proposed brief explains the status of New York State’s emergency

 program to disburse federal assistance to pay $2.3 billion in rent arrears, which motivated the

 Legislature to extend the State eviction moratorium so that landlords could be made whole while

 tenants were protected from unnecessary eviction. The proposed brief will therefore assist the

 court because it presents useful information about the impact that this case will have on New York

 tenants.

        The current movants were granted leave to submit an amicus brief in the prior action,

 Chrysafis v. James, 21-cv-998 (Dkt No. 22).

        Granting this motion will not delay these proceedings because this motion has been filed

 before Plaintiffs’ reply is due and Plaintiffs can respond to the brief within the existing briefing

 schedule.

            For the forgoing reasons, Proposed Amici respectfully request that the Court grant this

 motion and accept for filing the accompanying amicus curiae brief addressing the impact of

 CEEFPA and this case on New York tenants.

        Respectfully submitted this 21st day of May, 2021.


                                                       /s/ Edward Josephson
                                                       LEGAL SERVICES NYC
                                                       Edward Josephson, Director of Litigation

                                                  3
Case 2:21-cv-02516-GRB-AYS Document 31 Filed 05/21/21 Page 4 of 4 PageID #: 560




                                           Roland Nimis, of counsel
                                           40 Worth Street, Suite 606
                                           New York, NY 10013
                                           Tel: (646) 442-3600
                                           ejosephson@lsnyc.org

                                           /s/ Judith Goldiner
                                           THE LEGAL AID SOCIETY
                                           Judith Goldiner, Esq., Attorney in Charge,
                                           Civil Law Reform Unit
                                           Ellen Davidson, of counsel
                                           Amber Marshall, of counsel
                                           199 Water Street
                                           New York, NY 10038
                                           Tel: 212-577-3332
                                           jgoldiner@legal-aid.org

                                           Attorneys for Movants Housing Court
                                           Answers and Make the Road New York




                                       4
